WoodwaRD, J.
That the paper containing the verdict became unsealed by accident, while in the foreman’s possession, ought not to vitiate it, and its delivery to the clerk was not absolutely essential. This direction is upon the implied condition that they agree within usual hours. If they agree at midnight, it is not their duty to find the clerk at such an unreasonable hour.
The verdict was merely informal, and there was no error in sending them' out with direction how to put it into form. As to the direction of the court, that if they found for the plaintiff they should find the right of property in him, and the suggestion that he might be entitled to the possession only — if the issue was upon the right of possession and not of property, the defendant might have shown it in the bill of exceptions, and until this is done the direction of the court will be presumed correct.
We do not think there was error in the action of the court. See the cases cited in the plaintiff’s brief.
Judgment affirmed.